DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 05/20/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Status of Claims
Applicant’s amendment of claims 1, 21, cancellation of claims 2-5 and 15-20, and submission of new claim 30 in “Claims - 05/03/2021” has been acknowledged.  
This office action considers claims 1, 6-14 and 21-30 pending for prosecution.
Reasons for Allowance
Claims 1, 6-14 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method comprising, inter alia, “forming a masking layer covering the first ruthenium portion and exposing a portion of the second ruthenium portion; removing the portion of the second ruthenium portion  to form a conductive line over the top surface of the via”, as recited in  claim 1.
Claims {6-8 27-28} are allowed as those inherit the allowable subject matter from claim 1.
The most relevant prior art of references (US 20200006131 A1 to Shimabukuro; Seiji et al.) substantially discloses the limitations in Figures 2-4 and in paragraphs [0033-0043]) with the exception of the limitations described in the preceding paragraphs.
Regarding amended independent claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method comprising, inter alia, “depositing a second bulk layer over and directly contacting a top surface of the via and a top surface of the first dielectric layer, wherein the second bulk layer includes ruthenium; … depositing a 
Claims {10-14, 29} are allowed as those inherit the allowable subject matter from claim 9.
The most relevant prior art of references (US 20200006131 A1 to Shimabukuro; Seiji et al.) substantially discloses the limitations in Figures 2-4 and in paragraphs [0033-0045]) with the exception of the limitations described in the preceding paragraphs.
Claims {2-11, 14-16} and {17-20} are allowed as those inherit the allowable subject matter from claims 1 and 14, respectively.
Regarding amended independent claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method comprising, inter alia, “after the trimming of the conductive layer, depositing a barrier layer on sidewall surfaces of the second conductive feature and the third conductive feature to form conductive lines each having a second thickness”, as recited in  claim 21.
Claims {22-26, 30} are allowed as those inherit the allowable subject matter from claim 21.
The most relevant prior art of references (US 20200006131 A1 to Shimabukuro; Seiji et al. in Figures 2-4 and in paragraphs [0033-0043]; and US 20190378836 A1 to WANG; Yih et al., in paragraph [0028]) substantially disclose the limitations in with the exception of the limitations described in the preceding paragraphs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
June 8, 2021